Citation Nr: 0820608	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-36 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD), and variously diagnosed as depression, 
anxiety disorder and PTSD.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as PTSD, and variously diagnosed as 
depression, anxiety disorder and PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1964 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, 
reopened the veteran's claim for service connection for PTSD, 
but denied service connection for PTSD.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in February 2002.  The veteran was notified of this 
in that same month and filed a notice of disagreement.  The 
RO issued a statement of the case, but the veteran's 
substantive appeal was not timely. 

2.  The evidence received subsequent to the February 2002 RO 
rating decision includes a June 2006 private psychiatric 
examination report.  This record shows a current diagnosis of 
PTSD.  This evidence raises a reasonable possibility of 
substantiating the claim for service connection.  

3.  The service medical records reveal that the veteran 
served in combat in Vietnam as a medic.  

4.  The medical evidence reveals current diagnoses of 
psychiatric disorders, variously diagnosed as depression, 
anxiety disorder and PTSD.  

5.  The veteran reports a continuity of symptoms of 
depression, anxiety, and irritability beginning after he left 
service in Vietnam until the present.  

6.  The June 2006 private psychiatric examination report 
relates the veteran's current psychiatric disability to 
stressors experienced during active service.  


CONCLUSIONS OF LAW

1.  The February decision of the RO denying the veteran's 
attempt to reopen his claim service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The evidence received since the February 2002 rating 
decision is new and material, and the claim for entitlement 
to service connection for a psychiatric condition and is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  A psychiatric disorder, variously diagnosed as 
depression, anxiety disorder and PTSD, was incurred in active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting service connection.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The RO denied the veteran's claim for service connection for 
PTSD in February 2002; the veteran was notified of this 
decision in that same month, and filed a timely notice of 
disagreement.  The RO issued a statement of the case on May 
9, 2003.  The veteran hand delivered his substantive appeal 
to the RO on July 11, 2003.  The RO informed the veteran, in 
a September 2003 letter, that his appeal was not timely 
received.  The veteran was informed of his appellate rights 
but did not appeal that determination.  Accordingly, the 
February 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

The evidence at the time of this rating decision consisted of 
the veteran's service medical records, and service personnel 
records.  The service medical records did not show any 
complaint of, or treatment for PTSD or any other psychiatric 
disorder during active service.  

The veteran filed to reopen his claims for service connection 
for a psychiatric disorder in July 2003.  The applicable 
regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the prior rating 
decision includes:  VA medical treatment records, VA 
Compensation and Pension examination reports dated November 
2002 and March 2005, and a private psychiatric examination 
report dated June 2006.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the prior rating decision.  This 
evidence is also "material," because it provides additional 
evidence which was previously not of record.  Specifically, 
it provides diagnoses of a current psychiatric disabilities.  
The diagnosis of a current psychiatric disability was absent 
at the time that the RO denied the veteran's claim for 
service connection in February 2002.  The evidence submitted 
does raise a reasonable possibility of substantiating the 
claim.  Accordingly, the veteran's claim for service 
connection is reopened.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1137.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Review of the veteran's service medical records does not 
reveal any complaints of, or treatment for any psychiatric 
disorders during active service.  Review of the veteran's 
service personnel records reveals that he served in Vietnam 
as an Army medic and that he was awarded the Combat Medical 
Badge.  Based upon this evidence the Board finds as fact that 
the veteran engaged in combat with the enemy and experienced 
stressors commensurate with his service in combat.  

The key problem with the veteran's claim has been the current 
diagnosis of his psychiatric disorder.  VA clinical treatment 
records dated in 2001 reveal that the veteran was prescribed 
Paxil, an antidepressant medication.  An October 2001 
treatment record specifically notes that the veteran had 
"depression, mood swings, PTSD."  

In November 2002, a VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  After a full 
examination with review of the veteran's military, medical, 
employment, and social history, the diagnosis was 
"depressive disorder, not otherwise specified."  The 
examining physician stated that the veteran had several 
symptoms of PTSD, but that he did not meet the full 
diagnostic criteria for a diagnosis of PTSD.  

In July 2003, a VA mental health consultation was conducted.  
Again a full review of the veteran's military, medical, 
employment, and social history was conducted.  The examiner 
noted that the veteran had a longstanding history of 
depression which was treated with prescription anti-
depressants.  The diagnosis was depressive disorder and 
anxiety disorder.  

In March 2005, the most recent VA psychiatric Compensation 
and Pension examination of the veteran was conducted.  The 
diagnosis rendered in the examination was similar to the 
prior medical evidence indicating that the veteran did not 
meet the diagnostic criteria for PTSD, but rather he 
warranted a diagnosis of depressive disorder and anxiety 
disorder.  

At this point the Board notes a clear deficiency in all of 
these VA examination reports.  All of the reports focus on 
the fact that the veteran's diagnosis was anxiety disorder 
and depressive disorder and that he did not warrant a 
diagnosis of PTSD.  However, none of the examination reports 
offered any opinion as to whether the veteran's current 
psychiatric disorders were related to service.  All of these 
reports indicated consistent histories with the veteran 
reporting feelings of depression dating back to the point 
when he left Vietnam.  It is a fact that the veteran did 
experience stressors during active service.  He served in 
combat in Vietnam as a medic.  While PTSD has very specific 
diagnostic criteria, none of the VA examiners indicated any 
opinion as to whether the veteran's current diagnosis of 
depression and anxiety disorder were related to his combat 
experiences during service.  All of the VA examiners did 
indicate that the veteran exhibited symptoms consistent with 
PTSD, but which did not meet the full diagnostic criteria for 
a diagnosis of PTSD.  The examiners did not address any 
potential relationship between the diagnosed psychiatric 
disorders and the stressors experienced during service.

The veteran submitted a private psychiatric examination 
report dated June 2006.  Review of this examination report 
reveals that the history reported and relied upon is 
consistent with the prior VA medical evidence and the service 
department evidence of record.  The private psychiatrist's 
diagnosis was PTSD which was related to the veteran's combat 
service in Vietnam.  

The veteran served in combat in Vietnam.  Accordingly he 
experienced stressors during this service.  The veteran 
reports a long history of depressive symptoms dating back to 
when he left Vietnam.  He is competent to report service 
connection of depressed mood.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Recent medical evidence confirms treatment of the 
veteran's symptoms of depression with prescription anti-
depressant medication.  The consistent evidence from both the 
private and VA examination reports shows the veteran dealt 
with his psychiatric symptoms dating from service in a very 
responsible manner by not abusing drugs and alcohol, using 
his family for support, and concentrating on work as a way of 
occupying his time and dealing with his psychiatric symptoms.  

The veteran has current diagnoses of psychiatric 
disabilities, this is not in doubt.  His current psychiatric 
diagnosis has been variously diagnosed as depression, anxiety 
disorder and/or PTSD.  The medical evidence provided by the 
June 2006 private examination report links the veteran's 
current psychiatric disorder to his combat stressors during 
service.  This is not inconsistent with the evidence of the 
VA examination reports noting a history of depression dating 
to shortly after service and current diagnoses of depressive 
disorder.  While the veteran, who has not indicated that he 
is a person trained in psychiatric science, claimed service 
connection for PTSD, a review of the file in its entirety 
reveals that he was essentially claiming that his psychiatric 
symptoms, whatever the diagnosis, were caused by the stress 
of his combat service.  

The bottom line is that the veteran has current psychiatric 
disorders.  The exact diagnosis is unclear at this point as 
to whether they are depressive disorder, anxiety disorder, 
PTSD, or all three.  The Board finds, however, that the 
private medical opinion-which was provided by a specialist 
in the area of psychiatry-and which was based on a review of 
the veteran's records dating from his entry into service 
until the time of the physician's report, and three separate 
sessions with the veteran, is entitled to great probative 
value.  The physician provided a diagnosis of PTSD, which was 
well-supported by reasons.  This opinion at least serves to 
place the evidence in equipoise as to whether the veteran has 
PTSD when it is weighed against the other evaluations of 
record which did not result in a diagnosis of PTSD.  In 
addition, the veteran has been diagnosed as having other 
psychiatric disabilities which are treated with medication.  
He had inservice stressors.  He reports a history of 
depressed mood dating back to service.  Probative private 
medical evidence links the current diagnosis of PTSD to 
service and the veteran has credibly reported long-standing 
complaints of depressed mood dating back to service.  
Accordingly, service connection for a psychiatric disorder, 
variously diagnosed as depression, anxiety disorder and PTSD, 
is granted.   


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, claimed as 
PTSD, and variously diagnosed as depression, anxiety disorder 
and PTSD is reopened.

Service connection for a psychiatric disorder, claimed as 
PTSD, and variously diagnosed as depression, anxiety disorder 
and PTSD is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


